Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 4 and 7-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Takayanagi et al., teach the claim limitations except, “a first curved portion curved between the side portion and the first convex portion; and a second curved portion curved between the side portion and the second convex portion, the first convex portion of the metal plate is distant from the first outer surface by a thickness of the metal plate or more, the second convex portion of the metal plate is distant from the second outer surface by the thickness of the metal plate or more, in the first curved portion, a curvature of the metal plate is smaller than that of the first outer surface, in the second curved portion, a curvature of the metal plate is smaller than that of the second outer surface, an average thickness of the second electro-conductive resin laver in the first convex portion is equal to or less than 40 percent of a total value of an average thickness of the first electro-conductive resin laver in the first convex portion and an average thickness of the second electro-conductive resin layer in the first convex portion, an average thickness of the first electro-conductive resin layer in the second convex portion is equal to or less than 40 percent of a total value of an average thickness of the first electro-
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have a separator with the claimed structure in order to strengthen the separator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/LINGWEN R ZENG/Examiner, Art Unit 1723